*747ON MOTION

ORDER

The court considers whether this appeal should be dismissed for failure to comply with this court’s June 11, 2009 order.
On June 11, 2009, this court ordered that Colida must first move in the district court for leave to proceed on appeal before asking this court for leave to proceed in forma pauperis. Pursuant to this court’s June 11, 2009 order, Colida was required within 30 days either to notify this court that he had moved in the district court for leave to proceed in forma pauperis on appeal or to pay the docketing fee. Colida has failed to do so.
Accordingly,
IT IS ORDERED THAT:
This appeal is dismissed for failure to comply with this court’s June 11, 2009 order.